 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 914 
In the House of Representatives, U. S.,

November 19, 2009
 
RESOLUTION 
Supporting the observance of National Diabetes Month. 
 
 
Whereas there are nearly 24,000,000 people in the United States with diabetes and 57,000,000 with pre-diabetes; 
Whereas diabetes contributed to the deaths of over 300,000 people in the United States in 2007, making diabetes the seventh leading cause of death; 
Whereas every minute, 3 people are diagnosed with diabetes; 
Whereas each day approximately 4,384 people are diagnosed with diabetes and approximately 1,600,000 new cases of diabetes were diagnosed in people 20 years or older in 2007; 
Whereas between 1990 and 2001, diabetes prevalence in the United States increased by more than 60 percent; 
Whereas over 24 percent of diabetes is undiagnosed, down from 30 percent in 2005 and 50 percent 10 years ago; 
Whereas over 10 percent of adults and nearly a quarter (23.1 percent) of people in the United States age 60 and older have diabetes; 
Whereas diabetes is a serious chronic condition that affects people of every age, race, income level, and ethnicity; 
Whereas Hispanic, African, Asian, Pacific Islanders, and Native Americans are disproportionately affected by diabetes and suffer at rates much higher than the general population; 
Whereas 15,000 youth in the United States are diagnosed with type 1 diabetes annually and about 3,700 youth are diagnosed with type 2 diabetes annually; 
Whereas 1 in 3 people in the United States born in the year 2000 will develop diabetes in their lifetime, this statistic grows to nearly 1 in 2 for minority populations; 
Whereas diabetes costs the United States an estimated $174,000,000,000 in 2007 and $1 in every $10 spent on health care is attributed to diabetes and its complications; 
Whereas approximately $1 out of every $4 Medicare dollars is spent on the care of people with diabetes; 
Whereas every day 230 people with diabetes undergo an amputation, 120 people enter end-stage kidney disease programs, and 55 people go blind from diabetes; 
Whereas there is not yet a cure for diabetes; 
Whereas there are proven means to reduce the incidence of and delay the onset of type 2 diabetes; 
Whereas people with diabetes live healthy, productive lives with the proper management and treatment; and 
Whereas National Diabetes Month is celebrated in November: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the goals and ideals of National Diabetes Month, including encouraging people in the United States to fight diabetes through raising public awareness about stopping diabetes and increasing education about the disease; 
(2)recognizes the importance of early detection, awareness of the symptoms of diabetes, and the risk factors for type II diabetes, which include being over the age of 45, coming from certain ethnic backgrounds, being overweight, having a low physical activity level, high blood pressure, and a family history of diabetes or a history of diabetes during pregnancy; and 
(3)supports decreasing the prevalence of diabetes, developing better treatments, and working toward an eventual cure for type I and type II diabetes through increased research, treatment and prevention. 
 
Lorraine C. Miller,Clerk.
